Title: Thomas Jefferson to John Barnes, 17 September 1810
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Sep. 17. 10.
          
          On my return from Bedford lately I found here your two favors of Aug. 22. & 31.  I thought I had the form of an order on the bank of Pensylva for Kosciusko’s dividends, such as I used to sign for you; but on searching my papers I do not find it. I have endeavored therefore to make out an order for the last half year’s dividends which I am in hopes may be substantially sufficient, tho’ not so formal. I now inclose it, and if not sufficient, be so good as to send me one, and I will sign & send it by return of post.  I recieved at the same time a letter from mr Short informed informing me of his arrival at N.Y. he will of course have recieved from mr Taylor notice of the business you were so kind as to transact for him. I lament the losses sustained by our commerce; but our merchants have to thank themselves for it. they are the consequences of their defeating a measure which would have saved them. I observe a vast crush in England, the consequences of their defiance also of the moral laws. accept my wishes for your speedy recovery from the late injury which I have learnt with great regret and the assurances of my affectionate esteem & respect
          
            Th:
            Jefferson
        